UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-4529


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

KATHLEEN NIEW,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Mary G. Lewis, District Judge.
(8:14-cr-00037-MGL-1)


Submitted:   February 23, 2016             Decided:   February 26, 2016


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Ward Murphy, KOLB, MURPHY & GIVENS, Sumter, South
Carolina, for Appellant. David Calhoun Stephens, Assistant
United   States Attorney, Greenville, South Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kathleen         Niew    appeals        the      district       court’s     judgment

sentencing        her   to     87    months    of    imprisonment       pursuant       to   her

convictions for wire fraud, in violation of 18 U.S.C. § 1343

(2012).       Niew’s counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).                     Counsel states that there are

no    meritorious        grounds       for    appeal    but       questions    whether      the

district court plainly erred in accepting Niew’s guilty plea or

abused      its    discretion         in     imposing       the    sentence.       Although

advised of her right to do so, Niew filed no pro se brief.                                  The

Government has declined to file a brief.

       Because Niew neither raised an objection during the Fed. R.

Crim. P. 11 proceeding, nor moved to withdraw her guilty plea in

the district court, we review her Rule 11 proceeding for plain

error.       United States v. Sanya, 774 F.3d 812, 815 (4th Cir.

2014).      Niew can establish plain error by demonstrating (1) an

error;      (2)    that   is        plain;    (3)    that    affects    her    substantial

rights; and (4) that “seriously affects the fairness, integrity

or public reputation of judicial proceedings.”                          United States v.

Olano, 507 U.S. 725, 732, 735-36 (1993) (brackets and internal

quotation marks omitted); see also Henderson v. United States,

133    S.    Ct.    1121,       1126-27       (2013).         To     satisfy     the    third

requirement, Niew must show “a reasonable probability that, but



                                                2
for the error, [s]he would not have entered the plea.”                                Sanya,
774 F.3d at 817 (internal quotation marks omitted).

      After reviewing the record, we conclude that the district

court fully complied with Rule 11 in accepting Niew’s guilty

plea after a thorough hearing.                     Thus, Niew’s plea was knowing

and   voluntary,         and    therefore     final    and      binding.       See    United

States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).

      We next review Niew’s sentence for reasonableness, applying

an abuse of discretion standard.                      Gall v. United States, 552
U.S. 38, 46 (2007).              We first review for significant procedural

error,   and        if   the    sentence     is    free    of    such    error,      we    then

consider substantive reasonableness.                       Id. at 51.          Procedural

error includes improperly calculating the Guidelines range or

choosing a sentence “based on clearly erroneous facts.”                              Id.    We

determine substantive reasonableness by considering the totality

of the circumstances; if the sentence imposed falls within or

below    the    properly         calculated        Guidelines      range,     we   apply     a

presumption         of   reasonableness        that    the      defendant     must    rebut.

United   States          v.    Susi,   674 F.3d 278,      289    (4th   Cir.    2012).

Further,       we    review      for   clear       error     the      sentencing     court’s

finding of amount of loss, United States v. Wynn, 684 F.3d 473,

481 (4th Cir. 2012), and will reverse only if “left with the

definite and firm conviction that a mistake has been committed,”

United States v. Crawford, 734 F.3d 339, 342 (4th Cir. 2013)

                                               3
(internal quotation marks omitted).                      Upon review, we find that

the district court’s loss calculation is not clearly erroneous,

and the record contains no sign of outrageous government conduct

that might offend due process.                     See United States v. Jones, 18
F.3d 1145,    1152-55       (4th   Cir.     1994).      Therefore,      Niew    has    not

rebutted       the    presumption         of       reasonableness        accorded        this

within-Guidelines sentence.

       We   affirm       the    district       court’s      judgment.        This    court

requires that counsel inform Niew, in writing, of her right to

petition    the      Supreme     Court    of       the   United   States    for     further

review.     If Niew requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in      this     court        for       leave    to     withdraw        from

representation.          Counsel’s motion must state that a copy thereof

was served on Niew.             We dispense with oral argument because the

facts    and    legal     contentions        are     adequately        presented    in    the

materials       before    this    court      and     argument     would    not     aid    the

decisional process.


                                                                                   AFFIRMED




                                               4